FRITZ, P.J.A.D.
(concurring).
I concur in the opinion of Judge Long because I am satisfied that controlling precedent demands the result and I am satisfied that the statute as presently written might reasonably be construed and interpreted in the manner in which the opinion of Judge Long considers it. Be all this as it may, I am left with a lingering doubt respecting the intent of the Legislature as far as the nature and extent of the necessary nexus between illegal activity and the property sought to be forfeited is concerned (especially in the circumstances present here where I have no *233doubt at all that the automobile facilitated the crimes which were admitted by the defendant). That doubt, of course, should not inure to the detriment of the defendant, both according to precedent and according to my own convictions.
I undertake this concurring opinion nevertheless in order that my doubt may be recorded and that the matter may be expressly brought to the attention of the Legislature in the context of the circumstances of this case. By the consequent action or inaction of that body doubt can be finally removed.